

EXHIBIT 10.4


GRANT AGREEMENT FOR A
NON-QUALIFIED STOCK OPTION UNDER THE
MATTEL, INC. AMENDED AND RESTATED
2010 EQUITY AND LONG-TERM COMPENSATION PLAN


This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and Ynon Kreiz (the “Holder”). The Notice of Grant – Non-Qualified
Stock Option accompanying this Grant Agreement is deemed a part of this Grant
Agreement.
Recitals
Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Plan. This Grant Agreement incorporates certain
provisions required by the terms of the Mattel, Inc. Executive Severance Plan B,
as amended by the Participation’s Participation Letter with Mattel dated April
19, 2018, and as may be further amended from time to time (the “Severance
Plan”).
Option
1.Terms. Effective as of April 30, 2018 (the “Grant Date”), Mattel grants to the
Holder a Non-Qualified Stock Option (this “Option”) to purchase, on the terms
and conditions set forth in the Notice and this Grant Agreement, all or any part
of the aggregate number of shares of Common Stock subject to the Option as set
forth in the Notice. The Option shall remain outstanding until and shall expire
on the tenth anniversary of the Grant Date (the “Expiration Date”), unless and
to the extent this Option is terminated or forfeited before such date pursuant
to Section 5 or Section 6 below. The per-share exercise price of this Option
equals the Fair Market Value of a share of Common Stock on the Grant Date, and
is set forth in the Notice.
2.Vesting and Exercisability. Subject to the Holder’s continuous employment
through April 26, 2021 and subject to Section 6 below, the Option will become
fully vested and exercisable if Mattel achieves a relative total shareholder
return during the period commencing on April 26, 2018 and ending on April 26,
2021 (the “Performance Cycle”) that is equal to or greater than the 65th
percentile, as compared to the companies in the S&P 500 as of April 26, 2018
(the “Relative TSR Goal”). The Relative TSR Goal will be established and
measured, and performance achievement otherwise determined, in the same manner
and pursuant to the same terms as approved by the Compensation Committee for the
performance-based restricted stock units granted in connection with the
2018-2020 Long-Term Incentive Program. For the avoidance of doubt, (a) if the
Relative TSR Goal is achieved as provided in the foregoing sentence, the vesting
date will be the date on which such achievement is determined by the Committee,
and (b) if the Relative TSR Goal is not achieved, 100% of the Option will be
forfeited as of the end of the Performance Cycle and there will be no linear
interpolation relating to achievement below the Relative TSR Goal.
3.Method of Exercising. In order to exercise this Option in whole or in part,
the Holder shall follow such procedures as may be established by Mattel from
time to time, including through any automated system that Mattel may establish
for itself or using the services of a third party, such as a system using an
internet website or interactive voice response. In order for such exercise to be
considered effective, the Holder must satisfy the withholding obligations of
Section 4 below and the certification obligation of Section 5 below, and make
full payment of the exercise price for the shares being purchased in accordance
with such methods as the Committee may approve from time to time. As of the
Grant Date, the following forms of payment are available:
(a)
cash; and

(b)
by the delivery to Mattel or its designated agent of an irrevocable written
notice of exercise form together with irrevocable instructions to a
broker-dealer to sell a sufficient portion of the shares of Common Stock and to
timely deliver the sale proceeds directly to Mattel to pay the exercise price of
this Option.

4.Tax Withholding. As a condition to exercising this Option in whole or in part,
the Holder shall pay, or make provisions satisfactory to Mattel for payment of,
any income tax, social tax, payroll tax and other taxes required to be withheld
in connection with such exercise. Payment for such taxes may be in any of the
forms of payment specified above in Section 3. With the consent of Mattel,
payment for such taxes may also be in the form of shares of Common Stock that
would otherwise be issued upon the exercise of this Option, provided that the
Fair Market Value of such shares shall not exceed the sums necessary to pay the
tax withholding based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income, rounded up to the nearest whole number of shares
(unless higher withholding is permissible without adverse accounting
consequences to Mattel).
5.Termination, Rescission and Recapture. The Holder specifically acknowledges
that this Option is subject to the provisions of Section 19 of the Plan,
entitled “Termination, Rescission and Recapture,” which can cause the forfeiture
of this Option, the rescission of shares of Common Stock acquired upon the
exercise of this Option and/or the recapture of proceeds of the sale of such
shares of Common Stock. Except as provided in the next sentence, as a condition
of the exercise of this Option, the Holder will be required to certify that he
or she is in compliance with the terms and conditions of the Plan (including the
conditions set forth in Section 19 of the Plan) and, if a Severance has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, in
connection with any exercise after a Severance of the Holder that occurs within
the 24-month period following a Change in Control.  
6.Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance for this Option shall be as follows, subject to Section 5 above.
a.
In the case of the Holder’s Severance for Cause, this Option (whether vested or
unvested) shall terminate immediately on the date of the Severance.

b.
In the case of the Holder’s Severance as a result of death or Disability, this
Option shall become fully vested and exercisable immediately, to the extent not
previously vested and exercisable, and shall remain exercisable until the
earlier of (i) the fifth anniversary of the date of the Severance, or (ii) the
Expiration Date.

c.
In the case of the Holder’s Severance that constitutes a termination without
Cause, this Option shall become fully vested and exercisable immediately, to the
extent not previously vested and exercisable, and shall remain exercisable until
the earlier of (i) three (3) years following the date of the Severance, or (ii)
the Expiration Date.

d.
Notwithstanding anything to the contrary in Sections 6(b) or 6(c), if the
Holder’s Severance also constitutes a Covered Termination (as defined in the
Severance Plan) and occurs within 24 months following a Change in Control, then
the unvested Option shall become fully vested and exercisable, to the extent not
previously vested and exercisable, and shall remain exercisable until the
earlier of (i) three (3) years following the date of the Severance or (ii) the
Expiration Date.

e.
In the case of the Holder’s Severance in all other circumstances, (i) any
portion of this Option that has previously vested shall remain exercisable until
the earlier of (A) 90 days following the date of the Severance, or (B) the
Expiration Date, and (ii) any portion of this Option that has not previously
vested shall terminate immediately on the date of the Severance.

7.Compliance with Law.
(a)
No shares issuable upon the exercise of this Option shall be issued and
delivered unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the shares of Common Stock is then listed,
and all other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been complied with and
are in full force. In particular, the Committee may require certain investment
(or other) representations and undertakings in connection with the issuance of
securities in connection with the Plan in order to comply with applicable law.

(b)
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with
applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.

8.Assignability. This Option shall not be transferable by the Holder, other than
upon the death of the Holder in accordance with such beneficiary designation
procedures or other procedures as Mattel may prescribe from time to time. This
Option shall be exercisable, subject to the terms of the Plan and this Grant
Agreement, only by the Holder, the guardian or legal representative of the
Holder as provided in Section 9(c) of the Plan, or any person to whom this
Option is permissibly transferred pursuant to this Section 8 and Section 16(a)
of the Plan, it being understood that the term “Holder” includes such guardian,
legal representative, and other transferee; provided, that references to
employment or other provision of services to Mattel (such as the terms
“Disability,” “Retirement” and “Severance”) shall continue to refer to the
employment of, or provision of services by, the original Holder named above.
9.Certain Corporate Transactions. In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in
Section 17 of the Plan. In the event of a Change in Control, subject to Section
6 above, this Option shall be subject to the provisions of Section 18 of the
Plan.
10.No Additional Rights.
(a)
Neither the granting of this Option nor its exercise shall (i) affect or
restrict in any way the power of Mattel to take any and all actions otherwise
permitted under applicable law, (ii) confer upon the Holder the right to
continue in the employment of or performing services for Mattel, or
(iii) interfere in any way with the right of Mattel to terminate the services of
the Holder at any time, with or without Cause.

(b)
The Holder acknowledges that (i) this is a one-time grant, (ii) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions,
and provisions of any such grants.

(c)
Without limiting the generality of subsections (a) and (b) immediately above and
subject to Section 6 above, if there is a Severance of the Holder, the Holder
shall not be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit under this Option or the Plan which he or she
might otherwise have enjoyed, whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

11.Rights as a Stockholder. Neither the Holder nor any other person legally
entitled to exercise this Option shall have any rights as a stockholder with
respect to any shares covered by this Option until such shares have been issued
to the Holder following the exercise of this Option.
12.Compliance with Plan. This Option and this Grant Agreement are subject to,
and Mattel and the Holder agree to be bound by, the terms and conditions of the
Plan as it shall be amended from time to time, and the rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee, all of
which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect this Option without the consent of the
Holder. In the event of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.
13.Data Privacy Consent.
(a)
The Company hereby notifies the Holder of the following in relation to the
Holder's personal data and the collection, processing, and transfer of such data
in relation to the grant of the Option and the Holder's participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing, and transfer of the Holder's personal data is necessary for Mattel’s
administration of the Plan and the Holder's participation in the Plan, and the
Holder's denial and/or objection to the collection, processing, and transfer of
personal data may affect the Holder's ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents, and agrees (where required
under applicable law) to the collection, use, processing, and transfer of
personal data as described herein.

(b)
The Company holds certain personal information about the Holder, including (but
not limited to) the Holder's name, home address and telephone number, email
address, date of birth, social security, passport or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in Mattel, details of all Options or any other
entitlement to shares of Common Stock awarded, canceled, purchased, vested,
unvested, or outstanding in the Holder's favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Holder or
collected, where lawful, from third parties, and Mattel will process the Data
for the exclusive purpose of implementing, administering, and managing the
Holder's participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Holder's country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. The Data
will be accessible within Mattel’s organization only by those persons requiring
access for purposes of the implementation, administration, and operation of the
Plan and for the Holder's participation in the Plan.

(c)
The Company will transfer Data as necessary for the purpose of implementation,
administration, and management of the Holder's participation in the Plan, and
Mattel may further transfer Data to any third parties assisting Mattel in the
implementation, administration, and management of the Plan. These recipients may
be located in the European Economic Area, the United States, or elsewhere
throughout the world. The Holder hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain, and transfer
the Data, in electronic or other form, for purposes of implementing,
administering, and managing the Holder's participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common Stock on the Holder's
behalf to a broker or other third party with whom the Holder may elect to
deposit any shares of Common Stock acquired pursuant to the Plan.

(d)
The Holder may, at any time, exercise the Holder's rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing, or transfer
of the Data which is not necessary or required for the implementation,
administration, and/or operation of the Plan and the Holder's participation in
the Plan. The Holder may seek to exercise these rights by contacting the
Holder's local HR manager.

14.Electronic Delivery. Mattel will deliver any documents related to the Option
and the Holder’s participation in the Plan, or future awards that may be granted
under the Plan, by electronic means unless otherwise determined by Mattel in its
sole discretion. The Holder hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by Mattel or a third party
designated by Mattel.
15.No Advice Regarding Grant. Mattel is not providing any tax, legal, or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying shares of Common Stock. The Holder is hereby advised to consult with
his or her own personal tax, legal, and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
16.Governing Law. The interpretation, performance and enforcement of this Option
shall be governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.
Notwithstanding any provision of this Grant Agreement to the contrary, if the
Holder does not accept the Option (in accordance with the method specified by
Mattel) by the six month anniversary of the date of grant, the Option will be
deemed accepted by Mattel, and the Holder shall be subject to the terms and
conditions of the Plan and this Grant Agreement.




    